             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                                 No. 19-03050-01-CR-S-MDH

JAMES JOHN SHOEMAKER,

                     Defendant.


                                  PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

   1. The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the

United States”), represented by Timothy A. Garrison, United States Attorney, and Patrick

Carney, Assistant United States Attorney, and the defendant, James John Shoemaker (“the

defendant”), represented by Brian Risley.

   The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind

any other federal, state, or local prosecution authority or any other government agency,

unless otherwise specified in this agreement.

   2. Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

the sole count of the Information charging him with violations of 18 U.S.C. § 1343, that is,




        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 1 of 17
wire fraud. The defendant also agrees to forfeit to the United States the property described

in the Forfeiture Allegation of the Information. By entering into this plea agreement, the

defendant admits that he knowingly committed these offenses, and is in fact guilty of these

offenses.

   3. Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offenses to which he is pleading guilty are as follows:

           This defendant, JAMES JOHN SHOEMAKER (SHOEMAKER) was the
       Director of Advertising for Osage Door Company (ODC). ODC is a business
       that is located in Greene County, Missouri, within the Western District of
       Missouri. As the director of advertising, SHOEMAKER was responsible for
       the advertising efforts of ODC. Part of ODC’s advertising strategy was to
       create and publish online internet advertisements to advance sales for ODC.
       SHOEMAKER’S job responsibilities included contacting third party
       companies that specialized in the creation of advertisements for online
       internet providers. SHOEMAKER entered into agreements on behalf of
       ODC with these companies, who created a variety of online internet
       advertisements designed to promote the company, its services and encourage
       online viewers to pay for their products and services. Once the third party
       company created and provided the online internet advertisement,
       SHOEMAKER authorized payment from the bank account of ODC to the
       bank account of the company that provided the advertisement. At no time
       did the owners of ODC authorize SHOEMAKER to pay companies that
       either had not provided an advertising service to ODC, or pay a company that
       was also paying SHOEMAKER to create online internet advertisements.

           Beginning on November 15, 2015, and continuing until January 19, 2018,
       said dates being approximate, SHOEMAKER represented to ODC that either
       Swordmeister LLC, or Quartz Creative LLC, had created online internet
       advertisements at the request of SHOEMAKER for ODC. In truth and fact,
       neither Swordmeister LLC, or Quartz Creative LLC, created any online
       internet advertisements for ODC.

           During this period of time, because of the false representation that work
       and services were being provided by both companies to ODC,
       SHOEMAKER authorized payments to each company. ODC then issued a
       check in the name of either company, as payment, based on
       SHOEMAKER’S misrepresentation that online internet advertisement
                                             2


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 2 of 17
services had been performed. ODC’s check was then presented to either
company, resulting in a withdrawal of monies from ODC’s bank account
with Commercial Bank, located in Parsons, Kansas. Either Swordmeister
LLC’s or Quartz Creative LLC’s bank accounts would then receive a deposit
of monies into their bank account, facilitated through a wire transmission
between the two financial institutions. Swordmeister, LLC’s bank account
was with USAA Federal Savings, that processes checks through the
automated clearing house (ACH), located in San Antonio, Texas. Quartz
Creative, LLC’s, bank account was with Commerce Bank, that processes
checks through its headquarters located in Kansas City, Missouri. Once
either Swordmeister, LLC, or Quartz Creative, LLC, received the payment,
SHOEMAKER’S would then receive nearly half of the fraudulently obtained
monies through either company. The money transfers from ODC, to either
Swordmeister, LLC, or Quartz Creative, LLC, and then to SHOEMAKER,
resulted in the transmission of monies across interstate boundaries in
interstate commerce. ODC, Swordmeister LLC, and Quartz Creative LLC,
are all located within Greene County, Missouri, within the Western District
of Missouri, when the aforementioned transactions were being carried out.

    Upon conducting an audit, officials with ODC determined that
SHOEMAKER was double-billing ODC by paying the proper companies
who provided the requested advertisement work, while also paying
Swordmeister, LLC, and Quart Creative, LLC, companies controlled by a
friend or family member of SHOEMAKER, for work never performed by
either company.

    Shortly thereafter, law enforcement determined that SHOEMAKER,
while employed with ODC as its director of advertising, double-bill ODC for
online internet advertisement.        Law enforcement determined that
SHOEMAKER authorized both sets of payments by ODC but that neither
Swordmeister, LLC, or Quartz Creative, LLC, created online internet
advertisements for ODC as represented by SHOEMAKER.                    Law
enforcement further determined that nearly fifty percent of the monies paid
by ODC to both companies were subsquently paid to SHOEMAKER through
the bank accounts of Swordmeister LLC, or Quartz Creative LLC. Officials
with ODC advised that they would not have paid any monies to either
company had they known that neither company performed the services that
SHOEMAKER fraudulently claimed they had performed. Furthermore,
officials with ODC stated that they would have never paid either company or
contracted with them to provide these services if they would have been told
that SHOEMAKER was going to receive any portion of the monies paid. In
total, law enforcement determined that SHOEMAKER fraudulently billed
ODC for $479,795.33, for services never provided by either Swordmeister,
                                     3


 Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 3 of 17
       LLC, or Quartz Creative, LLC, between November 15, 2015, through
       January 17, 2018.

           Specifically, on or about November 18, 2016, said date being
       approximate, SHOEMAKER fraudulently approved a payment for
       Swordmeister, LLC. The request for payment claimed that Swordmeister,
       LLC had provided services by the creation of online internet advertising for
       ODC. In truth and fact, the request for payment by SHOEMAKER, on behalf
       of Swordmeister, for services provided never occurred and the
       misrepresentation for payment was actually made by SHOEMAKER in
       furtherance of the aforementioned scheme to defraud ODC. Officials with
       ODC stated that had they been aware that SHOEMAKER was approving
       payment for services that were never provided, they would not have honored
       the requests. Furthermore, ODC officials advised that had they been aware
       that SHOEMAKER was going to receive any monies that were paid to either
       company for actual work they provided, they would not have approved of the
       transactions. Finally, law enforcement determined that when ODC issued a
       check for payment of SHOEMAKER’S fraudulent request, a withdrawal was
       made through a wire transmission electronically from ODC’s Commercial
       Bank account in Parsons, Kansas, and traveled in interstate commerce to the
       USAA Federal Savings bank account controlled by Swordmeister LLC,
       through the ACH process, in San Antonio, Texas. All of the aforementioned
       facts constituted the offense of wire fraud, pursuant to Title 18, United States
       Code, Section 1343.

   4. Use of Factual Admissions and Relevant Conduct. The defendant acknowledges,

understands and agrees that the admissions contained in Paragraph 3 and other portions of

this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including

the calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2).

The defendant acknowledges, understands and agrees that all other uncharged related

criminal activity may be considered as “relevant conduct” pursuant to U.S.S.G.

§ 1B1.3(a)(2) in calculating the offense level for the charges to which he is pleading guilty.



                                              4


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 4 of 17
   5. Statutory Penalties. The defendant understands that upon his plea of guilty to the

sole count of the Information charging him with wire fraud, pursuant to Title 18, United

States Code, Section 1343, the maximum penalty the Court may impose is not more than

20 years of imprisonment, a $250,000 fine, a maximum of 3 years of supervised release,

an order of restitution, and a $100 mandatory special assessment per felony count of

conviction which must be paid in full at the time of sentencing. The defendant further

understands that this offense is a Class C felony.

   6. Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

       a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United
       States Sentencing Commission; these Guidelines, however, are advisory in
       nature, and the Court may impose a sentence either less than or greater than
       the defendant’s applicable Guidelines range, unless the sentence imposed is
       “unreasonable”;

       b.    the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;

       c.     in addition to a sentence of imprisonment, the Court may impose a
       term of supervised release of up to 3 years for the sole count of the
       Information; that the Court must impose a period of supervised release if a
       sentence of imprisonment of more than one year is imposed;

       d.      if the defendant violates a condition of his supervised release, the
       Count may revoke his supervised release and impose an additional period of
       imprisonment of up to 2 years for the sole count of the Information, without
       credit for time previously sent on supervised release. In addition to a new
       term of imprisonment, the Court also may impose a new period of supervised
       release, the length of which cannot exceed 3 years for the sole count of the
       Information, less the term of imprisonment imposed upon revocation of the
       defendant’s first supervised release;


                                             5


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 5 of 17
e.     the Court may impose any sentence authorized by law, including a
sentence that is outside of, or departs from, the applicable Sentencing
Guidelines range;

f.      any sentence of imprisonment imposed by the Court will not allow for
parole;

g.    the Court is not bound by any recommendation regarding the sentence
to be imposed or by any calculation or estimation of the Sentencing
Guidelines range offered by the parties or the United States Probation Office;
and

h.     the defendant may not withdraw his guilty plea solely because of the
nature or length of the sentence imposed by the Court.

i.      The defendant agrees that the United States may institute civil,
judicial or administrative forfeiture proceedings against all forfeitable assets
in which the defendant has an interest, and that he will not contest any such
forfeiture proceedings.

j.      The defendant agrees to forfeit all interests he owns or over which he
exercises control, directly or indirectly, in any asset that is subject to
forfeiture to the United States either directly or as a substitute for property
that was subject to forfeiture but is no longer available for the reasons set
forth in 21 U.S.C. § 853(p) which is applicable to this action pursuant to 28
U.S.C. § 2461(c), including but not limited to the following specific
property: U.S. currency in the amount of $479,795.33. With respect to any
asset which the defendant has agreed to forfeit, the defendant waives any
constitutional and statutory challenges in any manner (including direct
appeal, habeas corpus, or any other means) to any forfeiture carried out in
accordance with this plea agreement on any grounds, including that the
forfeiture constitutes an excessive fine or punishment under the Eighth
Amendment to the United States Constitution.

k.      The defendant agrees to fully and truthfully disclose the existence,
nature and location of all assets forfeitable to the United States, either directly
or as a substitute asset, in which he, his co-defendants and his co-conspirators
have or had any direct or indirect financial interest, or exercise or exercised
control, directly or indirectly, during the period from January 1, 2016, to the
present. The defendant also agrees to fully and completely assist the United
States in the recovery and forfeiture of all such forfeitable assets.


                                        6


 Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 6 of 17
       l.      The defendant agrees to take all necessary steps to comply with the
       forfeiture matters set forth herein before his sentencing.

       m.      The defendant states that he is the sole and rightful owner of the cash
       proceeds and that to the best of his knowledge no one else has any ownership
       or other interest in the property. In the event any federal, state or local law
       enforcement agency having custody of the property decides not to pursue
       forfeiture of the property due to its minimal value, the defendant hereby
       abandons any interest he has in such property and consents to the destruction
       or any other disposition of the property by the federal, state or local agency
       without further notice or obligation whatsoever owing to the defendant.

       n.     Within 10 days of the execution of this plea agreement, at the request
       of the USAO, the defendant agrees to execute and submit (1) a Tax
       Information Authorization form; (2) an Authorization to Release
       Information; (3) a completed financial disclosure statement; and (4) copies
       of financial information that the defendant submits to the U.S. Probation
       Office. The defendant understands that the United States will use the
       financial information when making its recommendation to the Court
       regarding the defendant’s acceptance of responsibility.

       o.      At the request of the USAO, the defendant agrees to undergo any
       polygraph examination the United States might choose to administer
       concerning the identification and recovery of forfeitable assets and
       restitution.

   7. Government’s Agreements. Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against defendant for any federal

criminal offenses related to wire fraud for which it has venue and which arose out of the

defendant’s conduct described above.

       The defendant understands that this plea agreement does not foreclose any

prosecution for an act of murder or attempted murder, an act or attempted act of physical

or sexual violence against the person of another, or a conspiracy to commit any such acts


                                              7


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 7 of 17
of violence or any criminal activity of which the United States Attorney for the Western

District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution

of all of the criminal offenses with which the defendant might be charged is based solely

on the promises made by the defendant in this agreement. If the defendant breaches this

plea agreement, the United States retains the right to proceed with the original charges and

any other criminal violations established by the evidence. The defendant expressly waives

his right to challenge the initiation of the dismissed or additional charges against him if he

breaches this agreement. The defendant expressly waives his right to assert a statute of

limitations defense if the dismissed or additional charges are initiated against him

following a breach of this agreement. The defendant further understands and agrees that if

the Government elects to file additional charges against him following his breach of this

plea agreement, he will not be allowed to withdraw his guilty pleas.

   8. Preparation of Presentence Report. The defendant understands the United States

will provide to the Court and the United States Probation Office a government version of

the offense conduct. This may include information concerning the background, character,

and conduct of the defendant, including the entirety of his criminal activities. The

defendant understands these disclosures are not limited to the counts to which he has

pleaded guilty. The United States may respond to comments made or positions taken by

the defendant or the defendant’s counsel and to correct any misstatements or inaccuracies.

The United States further reserves its right to make any recommendations it deems

appropriate regarding the disposition of this case, subject only to any limitations set forth
                                              8


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 8 of 17
in this plea agreement. The United States and the defendant expressly reserve the right to

speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal Rules

of Criminal Procedure.

   9. Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s pleas of

guilty and its formal acceptance by the Court. In the event of such withdrawal, the parties

will be restored to their pre-plea agreement positions to the fullest extent possible.

However, after the pleas have been formally accepted by the Court, the defendant may

withdraw his pleas of guilty only if the Court rejects the plea agreement or if the defendant

can show a fair and just reason for requesting the withdrawal. The defendant understands

that if the Court accepts his pleas of guilty and this plea agreement but subsequently

imposes a sentence that is outside the defendant’s applicable Sentencing Guidelines range,

or imposes a sentence that the defendant does not expect, like or agree with, he will not be

permitted to withdraw his pleas of guilty.

   10. Agreed Guidelines Applications. With respect to the application of the Sentencing

Guidelines to this case, the parties stipulate and agree as follows:

       a.     The Sentencing Guidelines do not bind the Court and are advisory in
       nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is
       not “unreasonable”;

       b.     The applicable Guidelines section for the offenses of conviction for
       the sole count of the Information is U.S.S.G. § 2B1.1, which provides for a
       base offense level of 7;

       c.    The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation
                                              9


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 9 of 17
or prosecution of his own misconduct by timely notifying authorities of his
intention to enter a plea of guilty, thereby permitting the Government to
avoid preparing for trial and permitting the Government and the Court to
allocate their resources efficiently. Therefore, he is entitled to a three-level
reduction pursuant to § 3E1.1(b) of the Sentencing Guidelines. The
Government, at the time of sentencing, will file a written motion with the
Court to that effect, unless the defendant (1) fails to abide by all of the terms
and conditions of this plea agreement and his pretrial release; or (2) attempts
to withdraw his guilty pleas, violates the law, or otherwise engages in
conduct inconsistent with his acceptance of responsibility;

d.     The parties agree that the Court will determine his applicable criminal
history category after receipt of the presentence investigation report prepared
by the United States Probation Office;

e.     The defendant understands that the estimate of the parties with respect
to the Guidelines computation set forth in the subsections of this paragraph
does not bind the Court or the United States Probation Office with respect to
the appropriate Guidelines levels. Additionally, the failure of the Court to
accept these stipulations will not, as outlined in Paragraph 9 of this plea
agreement, provide the defendant with a basis to withdraw his plea of guilty;

f.     The defendant may recommend any sentence that he believes to be
appropriate, including a sentence outside the Guidelines range and the United
States agrees will stand silent on the defendant’s sentencing recommendation
to the Court. The agreement by the parties is not binding upon the Court or
the United States Probation Office and the Court may impose any sentence
authorized by law, including any sentence outside the applicable Guidelines
range that is not “unreasonable”;

g.      The defendant consents to judicial fact-finding by a preponderance of
the evidence for all issues pertaining to the determination of the defendant’s
sentence, including the determination of any mandatory minimum sentence
(including the facts that support any specific offense characteristic or other
enhancement or adjustment), and any legally authorized increase above the
normal statutory maximum. The defendant waives any right to a jury
determination beyond a reasonable doubt of all facts used to determine and
enhance the sentence imposed, and waives any right to have those facts
alleged in the Information. The defendant also agrees that the Court, in
finding the facts relevant to the imposition of sentence, may consider any
reliable information, including hearsay; and,


                                       10


Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 10 of 17
       h.     The defendant understands and agrees that the factual admissions
       contained in Paragraph 3 of this plea agreement, and any admissions that he
       will make during his plea colloquy, support the imposition of the agreed-
       upon Guidelines calculations contained in this agreement.

   11. Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to

any Sentencing Guidelines issues other than those specifically listed in Paragraph 10, and

its subsections. As to any other Guidelines issues, the parties are free to advocate their

respective positions at the sentencing hearing.

   12. Change in Guidelines Prior to Sentencing. The defendant agrees that if any

applicable provision of the Guidelines changes after the execution of this plea agreement,

then any request by defendant to be sentenced pursuant to the new Guidelines will make

this plea agreement voidable by the United States at its option. If the Government exercises

its option to void the plea agreement, the United States may charge, reinstate, or otherwise

pursue any and all criminal charges that could have been brought but for this plea

agreement.

   13. Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

       a.     oppose or take issue with any position advanced by defendant at the
       sentencing hearing which might be inconsistent with the provisions of this
       plea agreement;

       b.     comment on the evidence supporting the charges in the Information;

       c.    oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed and that the United States
       remains free on appeal or collateral proceedings to defend the legality and

                                              11


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 11 of 17
       propriety of the sentence actually imposed, even if the Court chooses not to
       follow any recommendation made by the United States; and,

       d.     oppose any post-conviction motions for reduction of sentence, or
       other relief.

   14. Waiver of Constitutional Rights.             The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily

waives the following rights:

       a.     the right to plead not guilty and to persist in a plea of not guilty;

       b.    the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

       c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

       d.     the right to confront and cross-examine the witnesses who testify
       against him;

       e.     the right to compel or subpoena witnesses to appear on his behalf; and,

       f.     the right to remain silent at trial, in which case his silence may not be
       used against him.

       The defendant understands that by pleading guilty, he waives or gives up those

rights and that there will be no trial. The defendant further understands that if he pleads

guilty, the Court may ask him questions about the offense or offenses to which he pleaded

guilty, and if the defendant answers those questions under oath and in the presence of

counsel, his answers may later be used against him in a prosecution for perjury or making

a false statement. The defendant also understands he has pleaded guilty to a felony offense

and, as a result, will lose his right to possess a firearm or ammunition and might be deprived


                                              12


       Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 12 of 17
of other rights, such as the right to vote or register to vote, hold public office, or serve on

a jury.

   15. Waiver of Appellate and Post-Conviction Rights.

          a.     The defendant acknowledges, understands and agrees that by pleading
          guilty pursuant to this plea agreement he waives his right to appeal or
          collaterally attack a finding of guilt following the acceptance of this plea
          agreement, except on grounds of (1) ineffective assistance of counsel; or (2)
          prosecutorial misconduct.

          b.     The defendant expressly waives his right to appeal his sentence,
          directly or collaterally, on any ground except claims of (1) ineffective
          assistance of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence.
          An “illegal sentence” includes a sentence imposed in excess of the statutory
          maximum, but does not include less serious sentencing errors, such as a
          misapplication of the Sentencing Guidelines, an abuse of discretion, or the
          imposition of an unreasonable sentence. However, if the United States
          exercises its right to appeal the sentence imposed as authorized by 18 U.S.C.
          § 3742(b), the defendant is released from this waiver and may, as part of the
          Government’s appeal, cross-appeal his sentence as authorized by 18 U.S.C.
          § 3742(a) with respect to any issues that have not been stipulated to or agreed
          upon in this agreement.

   16. Financial Obligations.         By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

          a.     The Court must order restitution to the victims of the offense to which
          the defendant is pleading guilty. The defendant agrees that the Court may
          order restitution in connection with the conduct charged in any counts of the
          Information which are to be dismissed and all other uncharged related
          criminal activity.

          b.     The United States may use the Federal Debt Collection Procedures
          Act and any other remedies provided by law to enforce any restitution order
          that may be entered as part of the sentence in this case and to collect any fine.

          c.     The defendant will fully and truthfully disclose all assets and property
          in which he has any interest, or over which the defendant exercises control
          directly or indirectly, including assets and property held by a spouse,
          nominee or other third party. The defendant's disclosure obligations are
                                                 13


          Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 13 of 17
ongoing, and are in force from the execution of this agreement until the
defendant has satisfied the restitution order in full.

d.     Within 10 days of the execution of this plea agreement, at the request
of the USAO, the defendant agrees to execute and submit (1) a Tax
Information Authorization form; (2) an Authorization to Release
Information; (3) a completed financial disclosure statement; and (4) copies
of financial information that the defendant submits to the U.S. Probation
Office. The defendant understands that compliance with these requests will
be taken into account when the United States makes a recommendation to
the Court regarding the defendant's acceptance of responsibility.

e.    At the request of the USAO, the defendant agrees to undergo any
polygraph examination the United States might choose to administer
concerning the identification and recovery of substitute assets and restitution.

f.      The defendant hereby authorizes the USAO to obtain a credit report
pertaining to him to assist the USAO in evaluating the defendant’s ability to
satisfy any financial obligations imposed as part of the sentence.

g.      The defendant understands that a Special Assessment will be imposed
as part of the sentence in this case. The defendant promises to pay the Special
Assessment of $100.00 by submitting a satisfactory form of payment to the
Clerk of the Court prior to appearing for the sentencing proceeding in this
case. The defendant agrees to provide the Clerk’s receipt as evidence of his
fulfillment of this obligation at the time of sentencing.

h.      The defendant certifies that he has made no transfer of assets or
property for the purpose of (1) evading financial obligations created by this
Agreement; (2) evading obligations that may be imposed by the Court; nor
(3) hindering efforts of the USAO to enforce such financial obligations.
Moreover, the defendant promises that he will make no such transfers in the
future.

i.      In the event the United States learns of any misrepresentation in the
financial disclosure statement, or of any asset in which the defendant had an
interest at the time of this plea agreement that is not disclosed in the financial
disclosure statement, and in the event such misrepresentation or
nondisclosure changes the estimated net worth of the defendant by ten
thousand dollars ($10,000.00) or more, the United States may at its option:
(1) choose to be relieved of its obligations under this plea agreement; or (2)
let the plea agreement stand, collect the full forfeiture, restitution, and fines
imposed by any criminal or civil judgment, and also collect 100% (one
                                       14


Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 14 of 17
       hundred percent) of the value of any previously undisclosed assets. The
       defendant agrees not to contest any collection of such assets. In the event the
       United States opts to be relieved of its obligations under this plea agreement,
       the defendant's previously entered pleas of guilty shall remain in effect and
       cannot be withdrawn.

   17. Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the

United States any records pertaining to the investigation or prosecution of this case

including, without limitation, any records that may be sought under the Freedom of

Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

   18. Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation

expenses arising out of the investigation or prosecution of this matter.

   19. Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the

signing of this plea agreement and the date of sentencing, or fails to appear for sentencing,

or if the defendant provides information to the Probation Office or the Court that is

intentionally misleading, incomplete, or untruthful, or otherwise breaches this plea

agreement, the United States will be released from its obligations under this agreement.

The defendant, however, will remain bound by the terms of the agreement, and will not be

allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the

execution of this plea agreement, any testimony given by him before a grand jury or any
                                             15


       Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 15 of 17
tribunal or any leads from such statements or testimony shall be admissible against him in

any and all criminal proceedings. The defendant waives any rights that he might assert

under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of

Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule

that pertains to the admissibility of any statements made by him subsequent to this plea

agreement.

   20. Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance,

advice and approval of counsel. The defendant acknowledges that he is satisfied with the

assistance of counsel, and that counsel has fully advised him of his rights and obligations

in connection with this plea agreement. The defendant further acknowledges that no threats

or promises, other than the promises contained in this plea agreement, have been made by

the United States, the Court, his attorneys or any other party to induce him to enter his plea

of guilty.

   21. No Undisclosed Terms. The United States and defendant acknowledge and agree

that the above-stated terms and conditions, together with any written supplemental

agreement that might be presented to the Court in camera, constitute the entire

plea agreement between the parties, and that any other terms and conditions not expressly

set forth in this agreement or any written supplemental agreement do not constitute any

part of the parties’ agreement and will not be enforceable against either party.

   22. Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be
                                             16


        Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 16 of 17
interpreted according to general contract principles and the words employed are to be given

their normal and ordinary meanings. The parties further agree that, in interpreting this

agreement, any drafting errors or ambiguities are not to be automatically construed against

either party, whether or not that party was involved in drafting or modifying this agreement.


                                          Timothy A. Garrison
                                          United States Attorney


Dated: 4-18-2019                          /s/ Patrick Carney
                                          Patrick Carney
                                          Assistant United States Attorney


        I have consulted with my attorney and fully understand all of my rights with respect
to the offenses charged in the Information. Further, I have consulted with my attorney and
fully understand my rights with respect to the provisions of the Sentencing Guidelines. I
have read this plea agreement and carefully reviewed every part of it with my attorney. I
understand this plea agreement and I voluntarily agree to it.


Dated: 4-18-2019                          /s/ James John Shoemaker
                                          James John Shoemaker
                                          Defendant

       I am defendant James John Shoemaker’s attorney. I have fully explained to him his
rights with respect to the offenses charged in the Information. Further, I have reviewed
with him the provisions of the Sentencing Guidelines which might apply in this case. I
have carefully reviewed every part of this plea agreement with him. To my knowledge,
James John Shoemaker’s decision to enter into this plea agreement is an informed and
voluntary one.


Dated: 4-18-2019                          /s/ Brian Risley
                                          Brian Risley
                                          Attorney for Defendant



                                             17


       Case 6:19-cr-03050-MDH Document 11 Filed 04/18/19 Page 17 of 17
